COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING




Case number:           01-13-00918-CV


Style:                 In re Commitment of Thomas Lee Roberts

Type of motion:        Motion for rehearing


Party filing motion:   Appellant



It is ordered that the motion for rehearing en banc is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Before: Justices Jennings, Bland, and Massengale


Date: December 16, 2014.